VOTING AGREEMENT This VOTING AGREEMENT (this “Agreement”), is made and entered into as of , 2008, by and between Sierra Nevada Corporation, a Nevada corporation (“Buyer”), and the undersigned securityholder (“Stockholder”) of SpaceDev, Inc., a Delaware corporation (the “Company”). RECITALS A.Concurrently with or shortly following the execution of this Agreement, Buyer, SDV Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of Buyer (“Merger Sub”), and the Company are entering into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which Merger Sub will be merged with and into the Company (the “Merger”). Capitalized terms used but not defined herein shall have the meanings given to them in the Merger Agreement. B.As of the date hereof, Stockholder is the direct, indirect and/or beneficial owner of certain shares of Company capital stock as is indicated on the signature pages to this Agreement. C.As a material inducement to enter into the Merger Agreement, Buyer desires Stockholder to agree, and Stockholder is willing to agree, to vote the Shares (as defined in Section1.1 below), and such other shares of capital stock of the Company over which Stockholder has voting power, so as to facilitate consummation of the Merger. In consideration of the foregoing and the representations, warranties, covenants and agreements set forth in this Agreement, the parties agree as follows: 1.Voting of Shares. 1.1Shares. The term “Shares” shall mean all issued and outstanding shares of Company Common Stock and Preferred Stock owned of record and beneficially owned (as defined in Rule13d-3 under the Exchange Act of 1934, as amended ( “Rule13d-3”)) by Stockholder or over which Stockholder exercises sole voting power, in each case, as of the date of this Agreement. Stockholder agrees that any shares of capital stock of the Company that Stockholder purchases or with respect to which Stockholder otherwise acquires beneficial ownership of after the date of this Agreement and prior to the termination of this Agreement pursuant to Section 5 below shall be subject to the terms and conditions of this Agreement to the same extent as if they constituted Shares as of the date hereof. 1.2Agreement to Vote Shares. Stockholder hereby covenants and agrees that during the period commencing on the date hereof and continuing until this Agreement terminates pursuant to Section5 hereof, at any meeting (whether annual or special and whether or not an adjourned or postponed meeting) of the stockholders of the Company, however called, and in any action by written consent of the stockholders of the Company, Stockholder shall appear at the meeting or otherwise cause any and all Shares to be counted as present thereat for purposes of establishing a quorum and vote (or cause to be voted) any and all Shares: (i)in favor of the approval of the Merger and adoption of the Merger Agreement; (ii)against any Acquisition Proposal or Superior Proposal; and (iii)against any proposal or transaction which could prevent or delay the consummation of the Merger or the Merger Agreement. Stockholder further agrees not to enter into any agreement or understanding with any person or entity the effect of which would be inconsistent with or violative of any provision contained in this Section1.2.
